Case 8:20-cv-00043-JVS-ADS Document 52 Filed 03/10/20 Page 1 of 6 Page ID #:262




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )               Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              )               FIRST STIPULATION TO EXTEND
15               vs.                          )               TIME TO RESPOND TO
                                              )               COMPLAINT
16   Chou Team Realty, LLC et al.,            )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20           Plaintiff Bureau of Consumer Financial Protection (“Bureau”) and
21   Defendants Eduardo Martinez (“Martinez”), Docs Done Right, Inc., Docs Done
22   Right, LP, and Lend Tech Loans, Inc. (collectively, “Defendants”) stipulate as
23   follows:
24           1.    The Complaint in this matter was filed on or about January 9,
25   2020.
26           2.    Defendants each waived service of summons of the Complaint on
27   or about February 4, 2020.
28
                        FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                     1
Case 8:20-cv-00043-JVS-ADS Document 52 Filed 03/10/20 Page 2 of 6 Page ID #:263




 1         3.      The deadline for Martinez, Docs Done Right, Inc., and Docs Done
 2   Right, LP to answer or otherwise respond to the Complaint is currently March
 3   10, 2020.
 4         4.      Lend Tech Loans, Inc.’s deadline to answer or otherwise respond
 5   to the Complaint is currently March 30, 2020.
 6         5.      Counsel for the Bureau and for Defendants have jointly agreed to
 7   request an extension for the filing of Defendants’ responsive pleadings to and
 8   including April 9, 2020, in order to facilitate a potential settlement among the
 9   parties. The Bureau and Defendants have had preliminary settlement
10   discussions and desire to focus their sole attention and energies for now on
11   settlement negotiations rather than litigation, in order to determine if a mutually
12   acceptable settlement can be achieved. They believe that an extension of thirty
13   (30) days for Martinez, Docs Done Right, Inc., and Docs Done Right, LP and of
14   ten (10) days for Lend Tech Loans, Inc. will afford adequate time for
15   negotiations to determine if a settlement, or at least substantial progress toward
16   a settlement, can be reached.
17         6.      This is the first stipulation to extend time filed by the Bureau and
18   Defendants.
19         7.      All signatories listed below, and on whose behalf this filing is
20   submitted, concur in the filing’s content and have authorized the filing.
21
22
23
24
25
26
27
28
                        FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                     2
Case 8:20-cv-00043-JVS-ADS Document 52 Filed 03/10/20 Page 3 of 6 Page ID #:264




 1   IT IS SO STIPULATED.
 2    For Bureau of Consumer Financial Protection:
 3   Dated March 10, 2020                       Respectfully Submitted,
 4                                              /s/ Colin Reardon
                                                Leanne E. Hartmann
 5                                              E. Vanessa Assae-Bille (pro hac vice)
                                                Colin Reardon (pro hac vice)
 6                                              Bureau of Consumer Financial Protection
                                                1700 G Street, NW
 7                                              Washington, D.C. 20552
 8                                              Attorneys for Plaintiff Bureau of
                                                Consumer Financial Protection
 9
10    For Defendants Eduardo Martinez, Docs Done Right, Inc., Docs Done
     Right, LP, and Lend Tech Loans, Inc.:
11
     Dated March 10, 2020                       /s/ David C. Holt
12                                              David C. Holt
                                                The Holt Law Firm
13                                              1432 Edinger Avenue, Ste. 130
                                                Tustin, CA 92780
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                     FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                  3
Case 8:20-cv-00043-JVS-ADS Document 52 Filed 03/10/20 Page 4 of 6 Page ID #:265




 1                               CERTIFICATE OF SERVICE
 2         I, Colin Reardon, certify pursuant to Local Rule 5-3.2.1 that on this day,
 3   March 10, 2020, I caused to be served by e-mail1 this filing on each of the
 4   following parties:
 5         1.     Bilal Abdelfattah a/k/a Belal Abdelfattah a/k/a Bill Abdel
                    c/o Nader Nuru, counsel for Bilal Abdelfattah
 6                13668 Heatherwood Dr.
                  Corona, CA 92880
 7                E-mail address: nadernurulaw@gmail.com
 8         2.     Thomas Chou
                    c/o Sean P. Burke, counsel for Thomas Chou
 9                Mattingly Burke Cohen & Biederman LLP
                  155 East Market Street, Suite 400
10                Indianapolis, IN 46204
                  E-mail address: Sean.Burke@mbcblaw.com
11
           3.     Chou Team Realty, LLC
12                 c/o Sean P. Burke, counsel for Chou Team Realty, LLC
                  Mattingly Burke Cohen & Biederman LLP
13                155 East Market Street, Suite 400
                  Indianapolis, IN 46204
14                E-mail address: Sean.Burke@mbcblaw.com
15         4.     Sean Cowell
                    c/o Sean P. Burke, counsel for Sean Cowell
16                Mattingly Burke Cohen & Biederman LLP
                  155 East Market Street, Suite 400
17                Indianapolis, IN 46204
                  E-mail address: Sean.Burke@mbcblaw.com
18
           5.     Cre8Labs, Inc.
19                  c/o Sean P. Burke, counsel for Cre8labs, Inc.
                  Mattingly Burke Cohen & Biederman LLP
20                155 East Market Street, Suite 400
                  Indianapolis, IN 46204
21                E-mail address: Sean.Burke@mbcblaw.com
22         6.     TDK Enterprises, LLC
                    c/o Sean P. Burke, counsel for TDK Enterprises, LLC
23                Mattingly Burke Cohen & Biederman LLP
                  155 East Market Street, Suite 400
24                Indianapolis, IN 46204
                  E-mail address: Sean.Burke@mbcblaw.com
25
26
     1
      Each of the listed parties have consented in writing to accept service of filings
27   in this matter via e-mail until they have filed notices of appearance. See Fed. R.
     Civ. P. 5(b)(2)(F).
28
                          FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                       4
Case 8:20-cv-00043-JVS-ADS Document 52 Filed 03/10/20 Page 5 of 6 Page ID #:266




 1        7.    Robert Hoose
                  c/o Joshua M. Robbins, counsel for Robert Hoose
 2              Greenberg Gross LLP
                650 Town Center Drive, Suite 1700
 3              Costa Mesa, CA 92626
                E-mail address: JRobbins@GGTrialLaw.com
 4
          8.    Docu Prep Center, Inc.
 5                c/o Joshua M. Robbins, counsel for Docu Prep Center, Inc.’s
                agent for service of process Robert Hoose
 6              Greenberg Gross LLP
                650 Town Center Drive, Suite 1700
 7              Costa Mesa, CA 92626
                E-mail address: JRobbins@GGTrialLaw.com
 8
          9.    Document Preparation Services, LP
 9               c/o Joshua M. Robbins, counsel for Document Preparation
                Services, LP’s agent for service of process Robert Hoose
10              Greenberg Gross LLP
                650 Town Center Drive, Suite 1700
11              Costa Mesa, CA 92626
                E-mail address: JRobbins@GGTrialLaw.com
12
          10.   Kenneth Lawson
13               c/o William Rothbard, counsel for Kenneth Lawson
                Law Offices of William I. Rothbard
14              2333 Canyonback Road
                Los Angeles, California 90049
15              E-mail address: bill@rothbardlaw.com
16        11.   XO Media, LLC
                  c/o William Rothbard, counsel for XO Media, LLC
17              Law Offices of William I. Rothbard
                2333 Canyonback Road
18              Los Angeles, California 90049
                E-mail address: bill@rothbardlaw.com
19
          12.   Docs Done Right, Inc.
20               c/o David Holt, counsel for Docs Done Right, Inc.
                The Holt Law Firm
21              1432 Edinger Avenue, Ste. 130
                Tustin, CA 92780
22              E-mail address: dholt@holtlawoc.com
23        13.   Docs Done Right, LP
                 c/o David Holt, counsel for Docs Done Right, LP
24              The Holt Law Firm
                1432 Edinger Avenue, Ste. 130
25              Tustin, CA 92780
                E-mail address: dholt@holtlawoc.com
26
27
28
                     FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                  5
Case 8:20-cv-00043-JVS-ADS Document 52 Filed 03/10/20 Page 6 of 6 Page ID #:267




 1         14.    Lend Tech Loans, Inc.
                   c/o David Holt, counsel for Lend Tech Loans, Inc.
 2                The Holt Law Firm
                  1432 Edinger Avenue, Ste. 130
 3                Tustin, CA 92780
                  E-mail address: dholt@holtlawoc.com
 4
           15.    Eduardo Martinez
 5                 c/o David Holt, counsel for Eduardo Martinez
                  The Holt Law Firm
 6                1432 Edinger Avenue, Ste. 130
                  Tustin, CA 92780
 7                E-mail address: dholt@holtlawoc.com
 8         I further certify, pursuant to Local Rule 5-3.2.1, that on this day, March
 9   10, 2020, I caused to be served by Certified Mail, Return Receipt, this filing on
10   each of the following parties:
11         16.    Certified Doc Prep, Inc.
                    c/o Haithum Abdelfattah
12                33 Flintridge Ave.
                  Ladera Ranch, CA 92694
13
           17.    Certified Doc Prep Services, LP
14                  c/o Haithum Abdelfattah
                  33 Flintridge Ave.
15                Ladera Ranch, CA 92694
16         18.    Direct Document Solutions, Inc.
                   c/o Jimmy A. Calderon
17                1221 Viejo Hills Dr.
                  Lake Forest, CA 92610
18
           19.    Direct Document Solutions, LP
19                 c/o David Sklar
                  26412 Vincente Lugo
20                Mission Viejo, CA 92692
21         20.    Secure Preparation Services, Inc.
                   c/o Aaron Sebreros
22                1515 E. Ocean Blvd.
                  Long Beach, CA 90802
23
           21.    Secure Preparation Services, LP
24                 c/o David Sklar
                  26412 Vincente Lugo
25                Mission Viejo, CA 92692
26         22.    David Sklar
                  26412 Vincente Lugo
27                Mission Viejo, CA 92692
28
                       FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                    6
